DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2019/079878, filed on 31 October 2019.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: third subset is not described in the instant specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, since intervening Claim 6 recites wherein the model includes at least one of a Frangi vesselness filter or a Gabor filter, but Claim 7 recites that the “model further includes an adaptive thresholding algorithm.” However, the instant specification only describes that the “Frangi filter may be used in conjunction with an adaptive thresholding method” (see ¶ [0073]-[0074]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 10, 12, 14, 17, and 19-20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mwikirize et al. (US PGPUB 20190378293; hereinafter "Mwikirize") .

With regards to Claim 1, an ultrasound imaging system (ultrasound system; see Mwikirize ¶ [0041]) comprising: 
an ultrasound probe (volumetric probe, see Mwikirize FIG. 34) configured to acquire signals for generating an ultrasound image (Step 22: receiving an ultrasound image; see Mwikirize ¶ [0045] & FIG. 2); and 
a processor (processor 260; see Mwikirize ¶ [0086] & FIG. 35) configured to: 
generate a first dataset comprising a first set of display data representative of the image from the signals (digital ultrasound image; see Mwikirize ¶ [0045]); 
select a first subset of the first set of display data from the first dataset by applying a model to the first dataset (Step 24: processing image through first CNN, wherein the CNN amounts to a model & the outputted feature map is the first subset; see Mwikirize ¶ [0046] & FIG. 2), wherein the model is based on a property of an object to be identified in the image (first layer learns the specific features of the needle, i.e. CNN is trained based on a property of the object; see Mwikirize ¶ [0046];
select a second subset of data points from the first subset that represent the object (Step 26: generate a set of proposal regions, e.g. bounding box ranking for the needle localization; see Mwikirize ¶ [0048]-[0049] & FIG. 2); and 
generate a second set of display data from the second subset of data points, wherein the second set of display data is representative of the object within the image (FIGS. 7A-7F clearly illustrate the display images {second set of display data}  of the bounding boxes, i.e. proposal regions from second subset).  


With regards to Claim 4, wherein the processor includes a neural network (see Steps 22 & 24 which clearly identify neural networks as cited above).  

With regards to Claim 5, wherein the neural network is trained by a two-step training process (first and second convolutional networks include a plurality of layers; see Mwikirize ¶ [0046] & FIG. 3).  

With regards to Claim 6, wherein the model includes at least one of a Frangi vesselness filter or a Gabor filter (Steps 14 & 16, include Gabor filters; see Mwikirize ¶ [0055] & [0061]).

With regards to Claim 10, a method of identifying an object in an image (method 10 for the real-time detection of an object in a digital image; see Mwikirize ¶ [0040]-0041]), the method comprising: 
processing a first dataset of an image (digital ultrasound image; see Mwikirize ¶ [0045]) with a model to generate a second dataset smaller than the first dataset, wherein the second dataset is a subset of the first dataset, and wherein the model is based, at least in part (Step 24: processing image through first CNN, wherein the CNN amounts to a model & the outputted feature map is the second dataset; see Mwikirize ¶ [0046] & FIG. 2), on a property of an object to be identified in the image (first layer learns the specific features of the needle, i.e. CNN is trained based on a property of the object; see Mwikirize ¶ [0046]);
analyzing the second dataset to identify which data points of the second dataset include the object (Step 26: generate a set of proposal regions, e.g. bounding box ranking for the needle localization; see Mwikirize ¶ [0048]-[0049] & FIG. 2); and
outputting the data points of the second dataset identified as including the object as a third dataset, wherein the third dataset is output for display (FIGS. 7A-7F clearly illustrate the display images {second set of display data}  of the bounding boxes, i.e. proposal regions from second subset).  

With regards to Claim 12. wherein analyzing the second dataset includes providing the second dataset to a neural network (see Steps 22 & 24 which clearly identify neural networks as cited above). 

With regards to Claim 14, wherein the property of the object includes at least one of a size, a shape, or an acoustic signal (the first layer of the convolution network distinct linear features specific to the needle; see Mwikirize ¶ [0046]).

With regards to Claim 17, a non-transitory computer readable medium (storage device 252; see Mwikirize FIG. 35) including instructions (computer vision software code 254; see Mwikirize FIG. 35) that when executed cause an imaging system to:
process a first dataset of an image with a model (Step 24: processing image through first CNN, wherein the CNN amounts to a model & the outputted feature map is the second dataset; see Mwikirize ¶ [0046] & FIG. 2), wherein the model is based on a property of an object to be identified in the image and based on the model (first layer learns the specific features of the needle, i.e. CNN is trained based on a property of the object; see Mwikirize ¶ [0046]), output a second dataset, wherein the second dataset is a subset of the first dataset (Step 26: generate a set of proposal regions, e.g. bounding box ranking for the needle localization; see Mwikirize ¶ [0048]-[0049] & FIG. 2); 
analyze the second dataset to determine which data points of the second dataset include the object (Step 26: generate a set of proposal regions, e.g. bounding box ranking for the needle localization; see Mwikirize ¶ [0048]-[0049] & FIG. 2) and output a third dataset including the data points of the second dataset determined to include the object (step 16 as shown in detail in FIG. 12 illustrates a tip localization process, i.e. creating a third dataset  from the second subset, based on a line fitting function; see Mwikirize ¶ [0061]); and
generate a display including the third dataset (FIG. 13 illustrates reconstructed images of the tip localization, i.e. the image needle time localization images amount to the fourth dataset created from the third dataset).  

With regards to Claim 19, further including instructions that when executed cause the imaging system to localize the object within the third dataset (step 16 as shown in detail in FIG. 12 illustrates a tip localization process, i.e. creating a third dataset  from the second subset, based on a line fitting function; see Mwikirize ¶ [0061]).  

With regards to Claim 20, wherein the model includes at least one of a Frangi vesselness filter or a Gabor filter (Steps 14 & 16, include Gabor filters; see Mwikirize ¶ [0055] & [0061]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mwikirize.

With regards to Claim 8, while Mwikirize discloses wherein the processor is further configured to select a third subset from the second subset (step 16 as shown in detail in FIG. 12 illustrates a tip localization process, i.e. creating a third subset from the second subset, based on a line fitting function; see Mwikirize ¶ [0061]), it appears that Mwikirize may be silent to applying at least one curve-fitting technique to the data points of the second subset. 
However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Mwikirize line fitting function to incorporate a curved-line fitting function. Doing so would amount to amount to simple substitution of one known element (i.e. straight line fitting) for another (i.e. curved line fitting) to obtain predictable results, i.e. object localization, based on the desired geometry to be localized, e.g. “a needle, a catheter, a probe, a measurement tool, a medical implant, a medical rod, or any other insertable object” (see Mwikirize ¶ [0041]).

With regards to Claim 15, while Mwikirize discloses further comprising localizing the object in the third dataset (step 16 as shown in detail in FIG. 12 illustrates a tip localization process, i.e. creating a third dataset  from the second subset, based on a line fitting function; see Mwikirize ¶ [0061]) (FIG. 13 illustrates reconstructed images of the tip localization, i.e. the image needle time localization images amount to the fourth dataset created from the third dataset), it appears that Mwikirize may be silent to applying at least one curve-fitting technique to the data points of the second subset. 
However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Mwikirize line fitting function to incorporate a curved-line fitting function. Doing so would amount to amount to simple substitution of one known element (i.e. straight line fitting) for another (i.e. curved line fitting) to obtain predictable results, i.e. object localization, based on the desired geometry to be localized, e.g. “a needle, a catheter, a probe, a measurement tool, a medical implant, a medical rod, or any other insertable object” (see Mwikirize ¶ [0041]).

Claims 2-3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mwikirize in view of Pourtaherian et al ("Improving Needle Detection in 3D Ultrasound Using Orthogonal-Plane Convolutional Networks," (04 September 2017) MICCAI 2017: Medical Image Computing and Computer-Assisted Intervention − MICCAI 2017 pp 610–618; hereinafter " Pourtaherian").

With regards to Claim 2, while Mwikirize discloses all of the limitations of intervening Claim 1, it appears that Mwikirize maybe silent to wherein the processor is further configured to:
subdivide first subset into cubes; 
extract multiple planes from each cube; and 
select the second subset of data points only from data points of the first subset included in the multiple planes. 
However, Pourtaherian teaches of needle detection and localization in 3D ultrasound (see Pourtaherian Abstract). In particular, Pourtaherian teaches of:
 subdivide first subset into cubes (each voxel is classified; see Pourtaherian pg. 611, ¶ 4; i.e. to classify each voxel one of ordinary skill in the art would understand that the 3D ultrasound data is divided into voxels); 
extract multiple planes from each cube (triplanar cross-sections are extracted for each voxel; see Pourtaherian pg. 612, ¶ 1 & FIG. 1a which illustrates the triplanar extractive of a voxel in the first step in which three orthogonal planes pass through the center of the cube/voxel); and 
select the second subset of data points only from data points of the first subset included in the multiple planes (needle axis estimation, i.e. second subset, is based on the analyzing the three planes; see Pourtaherian pg. 612, FIG 1b & ¶ 2). 
Mwikirize and Pourtaherian are both considered to be analogous to the claimed invention because they are in the same field of needle localization in ultrasound imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mwikirize to incorporate the teachings of Pourtaherian to provide a second subset of data points based on multi-planar extraction of data cubes. Doing so would aid in improving “the performance on highly imbalanced datasets” (see Pourtaherian pg. 611, ¶ 3).
	
With regards to Claim 3, modified Mwikirize teaches of wherein the multiple planes include three orthogonal planes, each of which pass through the center of the cube (triplanar cross-sections are extracted for each voxel; see Pourtaherian pg. 612, ¶ 1 & FIG. 1a which illustrates the triplanar extractive of a voxel in the first step in which three orthogonal planes pass through the center of the cube/voxel).  

With regards to Claim 13, while Mwikirize discloses all of the limitations of intervening Claim 10, it appears that Mwikirize maybe silent to further comprising:
subdividing the second dataset into 3D patches;
extracting at least one slice from each 3D patch; and 
outputting data points included in the at least one slice as the second dataset for analyzing. 

However, Pourtaherian teaches of:
subdividing the second dataset into 3D patches (each voxel, i.e. 3D patches, is classified; see Pourtaherian pg. 611, ¶ 4; i.e. to classify each voxel one of ordinary skill in the art would understand that the 3D ultrasound data is divided into 3D patches);
extracting at least one slice from each 3D patch (triplanar cross-sections are extracted for each voxel; see Pourtaherian pg. 612, ¶ 1 & FIG. 1a which illustrates the triplanar extractive of a voxel in the first step in which three orthogonal planes pass through the center of the 3D patch); and 
outputting data points included in the at least one slice as the second dataset for analyzing (needle axis estimation, i.e. second subset, is based on the analyzing the three planes; see Pourtaherian pg. 612, FIG 1b & ¶ 2). 
Mwikirize and Pourtaherian are both considered to be analogous to the claimed invention because they are in the same field of needle localization in ultrasound imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mwikirize to incorporate the teachings of Pourtaherian to provide a second subset of data points based on multi-planar extraction of data cubes. Doing so would aid in improving “the performance on highly imbalanced datasets” (see Pourtaherian pg. 611, ¶ 3).


With regards to Claim 18, while Mwikirize discloses all of the limitations of intervening Claim 17, it appears that Mwikirize maybe silent to further including instructions that when executed cause the imaging system to:
perform tri-planar extraction on the second dataset, wherein only the data points extracted by the tri-planar extraction are output as the second dataset to be analyzed.
However, Pourtaherian teaches of perform[ing] tri-planar extraction on the second dataset, wherein only the data points extracted by the tri-planar extraction are output as the second dataset to be analyzed (triplanar cross-sections are extracted for each voxel; see Pourtaherian pg. 612, ¶ 1 & FIG. 1a which illustrates the triplanar extractive of a voxel in the first step in which three orthogonal planes pass through the center of the cube/voxel).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mwikirize to incorporate the teachings of Pourtaherian to provide that only the data points extracted by the tri-planar extraction are output as the second dataset to be analyzed. Doing so would aid in improving “the performance on highly imbalanced datasets” (see Pourtaherian pg. 611, ¶ 3).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mwikirize in view of Napoli et al. (US PAT 8144964; hereinafter "Napoli")
With regards to Claim 7, while Mwikirize discloses of all of the limitations of intervening claim 6 as shown above, it appears that Mwikirize may be silent to wherein the model further includes an adaptive thresholding algorithm. However, Napoli teaches of object localization in ultrasound imaging. In particular, Napoli teaches of a wherein the model further includes an adaptive thresholding algorithm (a reflectivity model 202 used to locate objects utilizes an adaptive threshold 203; see Napoli FIG. 2 ).  
Mwikirize and Napoli are both considered to be analogous to the claimed invention because they are in the same field of ultrasonic object detection/localization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mwikirize to incorporate the teachings of Napoli to provide an adaptive threshold. Doing so would aid in reducing artifacts that arise from shadowing (see Napoli col. 4, lines 1-7).
	
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mwikirize in view of Mauldin et al. (US PGPUB 20160374644; hereinafter "Mauldin") 
With regards to Claim 9, while Mwikirize discloses all of the limitations of intervening claim 1 as shown above, it appears that Mwikirize may be silent to further comprising a user interface configured to receive a user input that selects one of a plurality of preset models as the model. However, Mauldin teaches of an ultrasound guidance system with a user interface for providing real-time feedback (see Mauldin Abstract). In particular, Mauldin teaches of a user interface configured to receive a user input that selects one of a plurality of preset models as the model (a user interface for template selection, wherein the template, i.e. models, is utilize as part of a template matching technique; see Mauldin ¶ [0076] & [0109]).
Mwikirize and Mauldin are both considered to be analogous to the claimed invention because they are in the same field of ultrasonic needle detection and guidance. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mwikirize to incorporate the teachings of Mauldin to provide a user interface configured to receive a user input that selects one of a plurality of preset models as the model. Doing so would aid in providing a user-friendly ultrasound guidance system (see Mauldin ¶ [0014]). 

With regards to Claim 11, while Mwikirize discloses all of the limitations of intervening claim 10 as shown above, it appears that Mwikirize may be silent to further comprising receiving a user input including a type of object to be identified (a user interface for template selection, wherein the template, i.e. models, is utilize as part of a template matching technique; see Mauldin ¶ [0076] & [0109]).  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mwikirize to incorporate the teachings of Mauldin to provide a user interface configured to receive a user input that selects one of a plurality of preset models as the model. Doing so would aid in providing a user-friendly ultrasound guidance system (see Mauldin ¶ [0014]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mwikirize in view of Cavusoglu et al. (US PGPUB 20150279031; hereinafter "Cavusoglu")
With regards to Claim 16, while Mwikirize discloses of all of the limitations of intervening claim 15 as shown above, it appears that Mwikirize may be silent to wherein localizing the object includes cubic spline fitting.  However, Cavusoglu teaches of image based object tracking in various imaging modalities such as ultrasound (see Cavusoglu; Abstract & ¶ [0033]). In particular Cavusoglu teaches of wherein localizing the object includes cubic spline fitting (modelling a needle using a cubic spline model; see Cavusoglu ¶ [0044]).
Mwikirize and Cavusoglu are both considered to be analogous to the claimed invention because they are in the same field of ultrasonic object detection/localization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mwikirize to incorporate the teachings of Cavusoglu to provide a cubic spline fitting. Doing so would aid in accounting for uncertainties in needle motion and deflection (see Cavusoglu ¶ [0053]).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHISH S JASANI/Examiner, Art Unit 3793                          

                                                                                                                                                                              /JOEL LAMPRECHT/Primary Examiner, Art Unit 3793